Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
Claims 10-11, 14, 22-29, 33-34 and 37-40 are under examination. 

Priority
This application is a CON of PCT/EP2016/052447 (filed 2/5/2016) which claims benefit of 62/113,787 (filed 2/9/2015). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 112(b) rejections are hereby withdrawn.
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.
	
	New Objections due to amendments:

Claim Objections
Claim 37 is objected to because of the following informalities:  it depends on canceled claim 1.  Appropriate correction is required.

Claim interpretation:


Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 10-11, 14, 22-29, 33-34 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Otter (2012) in view of Otter (WO2011/109769, IDS).
Otter (2012) teaches a method of tissue sample fixing. 
For Claims 10-11, 22-23, 33-34 and 37-39: the reference teaches a method comprising: (a) immersing  the tissue sample (4-8 mm in thickness, page 19, [0098], line 8++, claims 11, 22-23) in a first/cold aldehyde-based fixative comprising about 10% neutral-buffered formalin (page 7, [0025], line 3++) at a temperature: about 10oC (page 19, [0099], line 5++, page 32, Example 6, claims 34 and 39) for greater that 5 hours (up to 12 hours, page 19, [0098], line 5++, claim 30); and (b) heating the obtained fixative-diffused tissue sample in a second aldehyde-based fixative at a temperature: 22oC to 50oC (page 46, claim 2, page 18, line 4++ and page 4, line 5++) for about 1 hour (page 20, [0103], line 10++) or 1.5 hours at 45 oC (page 20, [0103], line 12). For Claims 14 and 29: the reference teaches monitoring the diffusion of the first aldehyde-based fixative through the tissue sample by staining the fixed tissue (Fig. 4B, page 21, [0108], biomarker: Cyclin D1, page 20, [0105], line 6++). For Claims 24-27: the reference does not teaches a method comprise exposing the tissue sample to ultrasonic waves at any intensity (throughout the reference, no ultrasonic waves is used in any examples either). For Claim 40: the reference teaches the first and second aldehyde comprise the same volume of 10% neutral-buffered formalin (page 18, [0097], line 5++).
Otter (2012) does not explicitly teach immersing the tissue sample in cold formalin for about 6 hours as recited in claim 10, monitoring of the diffusion comprises measuring a time of flight of acoustic waves through the tissue sample as recited in claim 28. However, Otter teaches  immersing the tissue sample in 10oC formalin (page 19, [0099], line 5++, page 32, Example 6, claims 34 and 39) for greater that 5 hours (up to 12 hours, page 19, [0098], line 5++) and optimizing conditions for tissue sample fixing (page 18, [0097]++).
Otter (2011) teaches method of fixing a biological sample and monitoring the progress of the fixation (abstract) by measuring a time of flight of acoustic waves through the tissue sample (page 8, line 18++, page 43, claims 1-5).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to measure a time of flight of acoustic waves through the tissue sample to monitor sample diffusion during fixation. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches method of tissue fixation and Otter (2011) teaches the benefits of using acoustic energy to speed up biological reactions including fixation of tissue sample (page 3, line 12++) and to enhance processing consistency (page 3, line 26++). In addition, it would have been obvious for one of ordinary skill in the art to substitute the staining as taught by Otter (2012) with monitoring tissue fixation by measuring time of flight of acoustic waves to enhance sample processing/fixing consistency with anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of tissue fixation and measuring time of flight of acoustic waves to monitor same fixation, etc. are routine and known in the art.  


Response to Argument
Applicant’s arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Applicant argued that in view of the amendment to claim 10 the rejection is moot.
.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653